Citation Nr: 1232866	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) with insomnia and anxiety.

2.  Entitlement to an increased rating higher than 10 percent prior to August 4, 2009, and 20 percent on and after that date for low back strain with degenerative disc disease (DDD) and degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 2000 to March 2004; December 2006 to December 2007; and August 2007 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in New Orleans, Louisiana, which denied an increased rating for the lumbar disability and service connection for PTSD, respectively.  In a November 2009 rating action, the RO increased the rating to 20 percent but only effective from August 2009 (not the date of the claim).  The Veteran continued to appeal for an even higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

In support of her claim, the Veteran requested and was scheduled a hearing before a Veterans Law Judge in August 2011.  However, in July 2011 she withdrew her request.    

In her October 2008 claim for benefits, the Veteran claimed service connection for insomnia.  In November 2008, she referred to symptoms of PTSD and anxiety.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, the Veteran's claim has been recharacterized as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD with insomnia and anxiety, as reflected on the cover page.

The issue of a higher rating for the lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's claimed stressors in service have not been independently corroborated by the records concerning her service but, nonetheless, have been accepted as consistent with the circumstances, conditions and hardships of her service.

2.  The most probative medical and other evidence of record, however, does not establish she has the required DSM-IV diagnosis of PTSD; she has, though, received a diagnosis of generalized anxiety and undifferentiated somatoform disorder and other associated psychiatric disorders (other than PTSD) which are attributable to service. 


CONCLUSION OF LAW

A generalized anxiety and undifferentiated somatoform disorder and other associated psychiatric disorders (other than PTSD) were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in November 2008 and April 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above, as well as the Dingess elements. 

Regarding the duty to assist, the RO has obtained the Veteran's available service, VA, and private treatment records.  The Veteran was also afforded an adequate VA examination, as discussed in more detail below.  

A January 2009 Memorandum from the RO indicates that the Veteran's complete service treatment records (STRs) from her periods of active duty service that dates from December 2006 to February 2007 and August 2007 to January 2008 are not available.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

As specifically concerning a claim for service connection for PTSD, there must be:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f).  Mental disorders are evaluated under 38 C.F.R. § 4.130.  The DSM-IV provides guidance for the nomenclature employed in this regulation.  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

Also, according to the holding in Cohen, a PTSD diagnosis presumably is in accordance with the DSM-IV criteria, both in terms of the sufficiency and adequacy of the stressor claimed.

Further concerning her claim for service connection for a psychiatric disorder, inclusive of PTSD, the Board notes that effective July 13, 2010, so during the pendency of this appeal, VA amended its rules for adjudicating disability compensation claims for PTSD, in 38 C.F.R. § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).  More specifically, this new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

This regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).  

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b).  VA shall resolve every reasonable doubt in favor of the veteran.  Id.  However, service connection may be rebutted by clear and convincing evidence to the contrary.  Id.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran argues that she has PTSD as a result of combat stressors during service.  Specifically, she asserts that she saw wounded and dead persons while assisting in her duties related to transportation.  She has reported that included providing support for troops; convoyed up to 4 days with no sleep; witnessed the death of 2 service members; witnessed countless dead Iraqi civilians; provided holding of Iraqi prisoners without sufficient support; was shot at on several occasions; and towed scud missiles which on one occasion exploded.  

The Veteran's service treatment records (STRs) are completely unremarkable for any pertinent complaints or psychiatric-related findings.  Her last period of active military service ended in January 2008.

VA outpatient dated in July 2004 from the Savannah Georgia VA Community Based Outpatient Clinic (COBC) show that she underwent a primary care annual evaluation, at which time social anxiety disorder was assessed.  A PTSD screen was conducted at that time and the Veteran specifically denied symptoms of PTSD to include nightmares, avoidance, startle response, numbness, or detachment from others or activities.  

A psychology outpatient consultation was conducted in April 2006 at the Shreveport, Louisiana VA facility.  The record shows that that the Veteran reported problems with sleeping and indicated that she suffered from PTSD.  She also indicated that a VA examiner told her she had PTSD at the Savannah, Georgia COBC.  Since then, there have been variously diagnosed disorders recorded in VA records to include anxiety disorder, not otherwise specified (NOS), insomnia, PTSD, panic disorder, and PTSD by history.   

In regard to PTSD, the Veteran has alleged that she engaged in combat and, therefore, that her claimed stressors pertain to events that occurred in that environment or situation.  She has also submitted lay statements from her friends and relatives that attest to behavioral symptoms that they have observed.  However, the RO attempted to verify her reported stressors, but in May 2009, made a formal finding that there was a lack of information to corroborate her claimed stressors for PTSD.  

Despite the formal finding, the fact that the Veteran had the claimed experiences in Southwest Asia is not at issue.  The Board readily concedes as much.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  This is especially true in this particular instance since records show the Veteran served in support of Enduring Freedom and received a Iraq Campaign commendation, and she has reported stressors related to her combat service in that capacity.  Furthermore, as explained below, the only VA psychologist to review her record and interview her conceded that these stressors occurred.  Therefore, her lay statements regarding these reported stressors are to be accepted as conclusive evidence of their actual occurrence - since consistent with the circumstances, conditions and hardships of her service - so no further developmental or corroborative evidence concerning them is necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

Rather, since her reported stressors in service are conceded to have actually occurred (inasmuch as they are said to have occurred in connection with her confirmed service), resolution of this case ultimately turns instead on whether there is the requisite DSM-IV diagnosis of PTSD or another psychiatric disorder, and whether any such diagnosed psychiatric disorder is linked to her military service - in particular, to the combat incidents in Iraq she has mentioned and that have been conceded to have actually occurred.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

With regard to PTSD, there is conflicting medical evidence as to whether the Veteran has the disability.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

A July 2009 psychiatric examination report from a VA psychologist includes a diagnosis of PTSD (as well as, histrionic personality disorder and panic disorder).  No further explanation or reasoning for this diagnosis was provided.

As referred to above, a VA examination was conducted in August 2009.  At this VA compensation examination, the psychologist reviewed the Veteran's medical history and evaluated her on examination.  Various diagnostic testing was also administered.  In regard to PTSD the psychologist found that she did not meet the criteria for PTSD, although she had some features of that disability.  In reporting the results of the Minnesota Multiphasic Personality Inventory-2, it was noted the PTSD/PK scale was approximately 20 points below significance and was not indicative of PTSD.  So despite accepting the Veteran's reported stressors, the psychologist still determined that she did not meet the criteria for PTSD.  The diagnoses were generalized anxiety and undifferentiated somatoform disorder.  

The July 2009 diagnosis of PTSD is entitled to little, if any, probative weight because it not accompanied by any further explanation or reasoning.  See Nieves-Rodriguez v. Peake, supra (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The August 2009 opinion, however, is accompanied by a detailed rationale that was based upon examination of the Veteran; a review of her medical records; reported history; diagnostic testing and is consistent with the evidence of record.  Therefore, this opinion is entitled to substantial probative weight.  See Id.  

Thus, the weight of the evidence is against a finding of current PTSD and the Board concludes that the Veteran does not currently have PTSD.  Therefore, the remaining question is whether benefits are payable on the basis of a diagnosed psychiatric disorder other than PTSD.

In this regard, she has been consistently diagnosed with anxiety since 2004 or thereabouts, so there is no disputing she has a generalized anxiety disorder.  The VA psychologist who examined her in August 2009 also included a diagnosis of undifferentiated somatoform disorder.  More significantly, in providing the diagnostic assessment the examiner commented that the Veteran has a significant anxiety disorder related to her deployment in a combat zone.  Again, this is the only physician who appears to have had the opportunity to review the Veteran's full and accurate history.  As this examiner had such an opportunity, and also performed a mental status examination, that opinion is the most probative relative to the Veteran's appropriate diagnosis.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

As such, the Board finds that the Veteran's generalized anxiety and undifferentiated somatoform disorder with related psychiatric disorders are attributable to service.  This examiner did not diagnose the Veteran with PTSD and the Board, as noted, finds the diagnoses within that report to be the most probative.  Again, the VA examination is the most complete examination of record with regarding to discussion of the Veteran's history.  All competent medical evidence, as supported by competent lay evidence, tends to show that the Veteran's psychiatric disorders had their onset either during service or that they are etiologically related to service.  The weight of the evidence supports a conclusion 

that the Veteran's current psychiatric disability was incurred in service.  See Clemons, supra.


ORDER

Service connection for generalized anxiety and undifferentiated somatoform disorder and other associated psychiatric disorders (other than PTSD) is granted.


REMAND

The Board finds it necessary to remand the remaining claim to the agency of original jurisdiction (AOJ) for additional development.

The Veteran most recently underwent a VA compensation examination in connection with the claim in August 2009.  Since then she has continued to report symptoms that include radiculopathy of the lower extremities.  While private and VA physicians have examined the Veteran, it is not clear from the record as to whether there is objective evidence of lumbar radiculopathy.  While neurological examinations have been conducted, it does not appear that any other diagnostic tests including  electromyography (EMG) have been conducted (besides during her surgery) to help verify radiculopathy of the lower extremities.  Further, given that over three years have passed since the most recent VA compensation examination, the evidence has become stale, at least as it pertains to the current level of disability.  Also, the Veteran's statements reflect that her lumbar spine disability  may have worsened since the August 2009 VA examination.  Consequently, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of her lumbar spine disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Recently, the Veteran has submitted private medical records showing ongoing treatment for her low back disability.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers that have treated her for her lumbar spine disability, to include the VA (since 2009).  Make arrangements to obtain all records that she adequately identifies.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of her lumbar spine disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays, MRI, and EMG if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected low back strain with degenerative disc disease and degenerative joint disease.

The examiner should report the range of motion of the lumbar spine, in degrees.  The examiner should specifically note and discuss in detail whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups, including when the Veteran is performing daily activities.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should report any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.  The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome, if appropriate, that requires bed rest prescribed by a physician and treatment by a physician."

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until she is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


